Citation Nr: 0430754	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  99 07-019	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disorder, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for a low back 
disorder, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1991 to 
May 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for an increased rating for 
his right shoulder disorder, but increased the rating for his 
low back disorder from 10 to 20 percent.  The RO denied a 
rating higher than that, so he appealed, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
He also appealed the denial of an increased rating for his 
right shoulder disorder.

Unfortunately, further development is needed before the Board 
can make a decision concerning the rating for the low back 
disorder.  So this claim is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.

The Board, however, will decide the claim concerning whether 
the veteran is entitled to a rating higher than 30 percent 
for his right shoulder disorder.


FINDING OF FACT

The veteran has osteoarthritis in his right shoulder that 
causes limitation of motion due to the associated pain.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the right shoulder disorder.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
(DC) 5201 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

Because the VCAA was enacted during the pendency of this 
appeal, the veteran was not provided a VCAA notice letter 
until June 2004, after the RO's initial November 1997 
decision.  Thus, it would seem compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  But since in this 
particular case, the veteran was given a chance to identify 
and/or submit further evidence supporting his claim prior to 
the RO's readjudication of his claim and issuance of a 
supplemental statement of the case (SSOC) in August 2004, the 
Board finds that satisfactory measures already have been 
taken to overcome the problems with the VCAA timing 
requirements as outlined in Pelegrini II.  Note also that, 
in September 2004, his representative contacted the RO and 
indicated there was no additional evidence to submit.  He 
also waived the 60-day time period in which he had to respond 
to the August 2004 SSOC.  (see VA Form 646).  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the June 2004 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  The June 2004 VCAA letter 
requested that he provide or identify any evidence supporting 
his claim and specifically outlined the necessary evidence.  
So a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant.  Furthermore, 
as already mentioned, in September 2004 his representative 
stated there was no additional evidence to submit.  So the 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of June 2004, the veteran was 
requested to respond within 60 days.  But he was also 
informed that he could submit evidence within a year of the 
letter without jeopardizing the potential effective date of 
his claim - should he ultimately prevail.



38 C.F.R. § 3.159(b)(1) was invalidated by the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO obtained the veteran's service medical records (SMRs), 
and private medical records from A.O. Fox Memorial Hospital 
and Dr. Cicoria were submitted.  The RO also obtained several 
VA examinations - most recently in August 2004.  The veteran 
has indicated he has no additional evidence to submit; and 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of the claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.


Factual Background

The veteran was originally service connected in May 1995 for 
post-operative residuals of arthroscopic surgery with an open 
acromioplasty and bursectomy for a partial thickness tear of 
the rotator cuff in his right shoulder.  In May 1996, the RO 
increased the evaluation of his right shoulder to 30 percent.  
In February 1997, he filed the claim at issue for a rating 
higher than 30 percent.

A report of the August 1997 VA examination indicates the 
veteran's right shoulder was tender on palpitation.  Flexion 
was to 40 degrees, abduction was to 70 degrees, internal 
rotation was to 20 degrees, and external rotation was to 25 
degrees.  There was crepitus and pain with movement.

Private medical records from Dr. Cicoria in June and November 
1998 indicate the veteran had a large ganglion cyst possibly 
causing impingement of the suprascapular nerve.  

A report of the January 1999 VA examination indicates the 
range of motion (ROM) for the veteran's right shoulder was 
the same as during the August 1997 examination.

A report of the October 1999 VA examination indicates the 
range of motion for the veteran's shoulder was complete, 
except for abduction, which was limited by pain at 75 
degrees.  Extension was possible to 80 degrees, and external 
rotation was limited to 70 degrees before pain limited 
further motion.  Crepitation was noted over the joint during 
movement.  Radial pulses, deep tendon reflexes, and sensory 
perception were all normal.  Grip, bicep and tricep function 
were also normal.  No neurological impairment was noted.

A record of the August 2004 VA examination indicates the 
veteran complained of constant pain in his right shoulder.  
It was noted he is right-handed.  He rated the pain as an 8 
out of 10, and stated he had flare-ups when the weather was 
damp or cold, when he lifted more than 30 pounds, and with 
extensive use.  He rated these flare-ups as a 10 in pain.  He 
said he could not do any kind of upper body sporting 
activity, but that it did not interfere with his job or daily 
activities.

Upon physical examination, the physician noted:

He has a 3-inch surgical scar at the AC 
[acromioclavicular] area and tenderness to 
palpation along the top of the trapezius muscle.  
Active and passive movement is limited by pain.  
He has abduction to 90 degrees.  He has forward 
flexion to 90 degrees.  He has external rotation 
to normal at 90 degrees.  Internal rotation is 
limited to 30 degrees.  It should also be noted 
that he has no assistive devices for the 
shoulder.  Surgery has been mentioned.  
Repetition limited to 6 with pain.  

The physician's assessment was:  "Chronic arthralgia, right 
shoulder, with marked limitation of range of motion secondary 
to pain from the shoulder condition, which is a service-
connected disability."  An X-ray revealed mild 
osteoarthritis of the AC joint.


Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Not all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21.  In assessing the degree 
of disability of a service-connected condition, the disorder 
and reports of rating examinations are to be viewed in 
relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See, 
too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran's right shoulder disability is partly rated under 
DC 5201, for limitation of motion of the arm.  38 C.F.R. § 
4.71a.  Under DC 5201, when movement of the major (i.e., 
dominant) arm is limited to shoulder level, a 20 percent 
rating is warranted.  When movement is limited to midway 
between the side and shoulder, a 30 percent rating is 
warranted.  And when movement is limited to 25 degrees from 
the side, a 40 percent rating is warranted.

The Rating Schedule lists what VA considers to be "normal" 
range of motion in the shoulder in the directions of flexion, 
abduction, and internal and external rotation.  See 38 C.F.R. 
§ 4.71, Plate I.  Normal flexion is from 0 to 180 degrees; 
normal abduction is also from 0 to 180 degrees, and normal 
internal and external rotation is each from 0 to 90 degrees.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The veteran is seeking a rating higher than 30 percent for 
his service-connected right shoulder disability.  To warrant 
a 40 percent rating (the highest rating under DC 5201), 
motion of his right arm would have to be limited to 25 
degrees from his side.  The August 2004 VA examination, 
however, shows his arm is limited to 90 degrees on both 
flexion and abduction.  In other words, he is able to lift 
his right arm to shoulder level.  Under DC 5201, this most 
closely approximates a 20 percent rating (i.e., less than his 
current 30 percent rating).  Indeed, although he claims his 
condition has worsened, there appears to have been a slight 
improvement in his range of motion between the October 1999 
and August 2004 examinations.

Regardless, based on clinical observation, movement of the 
veteran's right shoulder is clearly limited due to pain - 
especially on internal rotation (limited to 30 with 90 
degrees being considered normal).  So overall, when 
considering potential 
flare-ups - those times when his symptoms are worse due to 
the weather or fatigue - the functional impairment of his 
right shoulder most closely approximates, at most, a 30 
percent rating.  DeLuca, 8 Vet. App. at 204-7; see, too, 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board has also considered the fact that the veteran has a 
ganglion cyst that might be impinging his suprascapular 
nerve.  The October 1999 examination, however, found no 
neurological impairment.  So a separate rating for this is 
not warranted.




Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  
The disability also has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For these reasons, the claim for an increased rating for the 
right shoulder disorder must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
4.3 (2004); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claim for a rating higher than 30 percent for the right 
shoulder disorder is denied.




REMAND

The veteran filed his claim for an increased rating for his 
low back disorder in February 1997.  In August 1997, a VA 
examination indicated a history of lower back strain, and 
limited motion due to pain.  X-rays of the lower back were 
negative at that time.  According to a reports of January 
1999 and August 2004 VA examinations, his symptoms (primarily 
painful motion) remained fairly constant.  An August 2004 X-
ray, however, revealed early disc disease.

The RO has rated the veteran's low back disorder under the 
DC, 5295, for a lumbosacral strain.  But recent clinical 
evidence indicates he also has early signs of degenerative 
disc disease (DDD).  So the criteria for intervertebral disc 
syndrome (IVDS) should perhaps also be considered.  Thus, a 
remand is required to consider this possible additional basis 
of entitlement to a higher rating, including all the changes 
in the regulations for the spine since February 1997.  These 
changes are more fully described below.

As stated previously, in November 1997, the veteran's 
service-connected low back disorder was rated based on the 
version of DC 5295 (lumbosacral strain) that was effective 
prior to September 26, 2003.  The criteria prior to September 
26, 2003, for evaluating a lumbosacral strain are as follows:  
a 0 percent rating is warranted with only slight subjective 
symptoms; a 10 percent rating is warranted with 
characteristic pain on motion; a 20 percent rating is 
warranted when the veteran experiences muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating is 
appropriate when there is listing of the whole spine to 
opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space or some of the above 
with abnormal mobility on forced motion.

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than IVDS) was 
revised using more objective criteria.  Specifically, the 
revised criteria provide for evaluations with or without 
symptoms such as pain (radiating or not), stiffness, or 
aching and thus encompass and take into account these 
symptoms and remove any requirement that there be any of 
these symptoms to assign any evaluation.  68 Fed. Reg. 51454 
(August 27, 2003).  

Under the new criteria, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(DC 5237), a lumbosacral or cervical strain is evaluated 
according to the general formula established for diseases and 
injuries of the spine.  The new general rating criteria for 
the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the DC was renumbered to 5243, 
see 38 C.F.R. § 4.71a, DC 5243 (2004) ("the newly revised 
criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran may also be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, criteria for IVDS were again 
revised.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), to be 
codified at 38 C.F.R. § 4.71a, DC 5243 (2004).  This new 
regulation includes the same language from the previously 
revised regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, though, it provides 
that IVDS also may be rated under the new general rating 
formula for diseases and injuries of the spine, as discussed 
above.

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied, unless Congress provided otherwise 
or permitted the Secretary of VA to do otherwise and the 
Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 
pointing out that the United States Court of Appeals for the 
Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), to the extent it conflicts with the precedents of 
the Supreme Court and the Federal Circuit).  That is, when 
amended regulations expressly state an effective date and, as 
in this case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas.  See, too, VAOGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for a lumbosacral strain and IVDS may 
be applied.  Conversely, from September 23, 2002 to September 
26, 2003, the revised criteria for IVDS may also be applied 
if they are more beneficial to the veteran.  And after 
September 26, 2003, the revised general rating criteria for 
the spine and the newly revised criteria for IVDS may also be 
applied, but again - only if they are more beneficial to him.  


Unfortunately, in order to evaluate the veteran's disability 
under these additional criteria, a new medical examination is 
required.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Schedule the veteran for a VA examination to 
assess the severity of his service-connected low 
back disorder.  (Note:  this actually may require 
two evaluations, both orthopedic and 
neurological).

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, to include 
specifically range of motion studies (measured to 
the nearest five degrees, with normal range of 
motion specified too), and the examiner should 
review the results of any testing prior to 
completion of the examination report.  

The examiner should identify the underlying 
pathologic process.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain, whether radiating or 
not, significantly limits functional ability 
during flare-ups or when the affected portion of 
the back is used repeatedly over a period of time.  
This determination also should be portrayed, 
if feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.  



The examiner should determine whether there is 
limitation of motion in all planes of motion, 
measured to the nearest five (5) degrees and, if 
less than the maximum ranges of motion specified 
in Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine, at 38 C.F.R. 
§ 4.71a, whether the ranges of motion found are 
normal and, if so, the examination must set forth 
an explanation of the reasons for such assessment.  

Also, the examiner should determine whether there 
is any ankylosis, and, if so, whether it is 
favorable or unfavorable, and whether there is any 
muscle spasm, guarding, or localized tenderness 
causing abnormality of gait or spinal contour.

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.  If 
he does, the examiner should state whether the 
sciatic neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of any of those episodes.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

2.  Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to respond 
to the questions posed, take corrective action 
before readjudication.  38 C.F.R. §4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's claim for a 
rating higher than 20 percent for his low back 
disability in light of the additional evidence 
obtained and with consideration of the both the 
old and new rating criteria.  If benefits are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) and send 
it to him and his representative.  Give them time 
to respond before returning the case to the Board 
for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



